      Case: 1:19-cv-05672 Document #: 3 Filed: 08/23/19 Page 1 of 1 PageID #:13


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: United States Securities and Case Number: 1:19-cv-5672
            Exchange Commission v. Boggs

An appearance is hereby filed by the undersigned as attorney for:
United States Securities and Exchange Commission
Attorney name (type or print): BeLinda I. Mathie

Firm: United States Securities and Exchange Commission

Street address: 175 West Jackson Boulevard, Suite 1450

City/State/Zip: Chicago, IL 60604

Bar ID Number: IL 6275461                                  Telephone Number: 312-596-6048
(See item 3 in instructions)

Email Address: mathieb@sec.gov

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on August 23, 2019

Attorney signature:            S/ BeLinda I. Mathie
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
